DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 10/14/2020 has been entered.  Claims 1-6, 8-17, and 19-20 have been amended. Claims 1-20 remain pending in the application.
On page 10 of the response filed 10/14/2020, Applicant argues that it would not have been obvious to one of skill in art “to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature” because Gao, not Yost teaches “obtain a current value of the current driver circuit” and “compute a self-heating value according to the current value and resistance value of the actuator.”   
	The Examiner disagrees.  Although US Patent 6,826,361 (Yost) does not explicitly state its circuits include current and resistance, circuits inherently contain these components.  US Publication 2019/0135150 (Gao) teaches, compute a self-heating value according to the current value and resistance value of the actuator, which is represented by heat quantity Q. The Equation 
    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
of Gao is a variation of the well-known Joule or Ohm law.   A teaching reference “Resistors and Circuits” (E. Coates) spells out the inherent principle of Gao, teaching the rate at which heat is dissipated is power (and measured in units of Watts (W)), which can be found using current and 
    PNG
    media_image2.png
    43
    238
    media_image2.png
    Greyscale
(page 6)).   “Q” in the equation of Gao represents Power, which is a rate of heat dissipation, thereby teaching the claimed “predict a total temperature change value of the driver module according to the self heating value” because a temperature change occurs according to heat dissipation.  Yost was used in the Office action of 7/24/2020 to disclose a temperature change according to the self-heating value because such a heating value is inherent in the circuit, while the equation of Gao provides the self-heating value equation (current and resistance).  However, it may be more clear to use secondary reference Gao to teach the amended limitation “predict a total temperature change value of the driver module according to the self-heating value” as the heat quality Q value effects a change in temperature value, where the reference was previously cited.  Thus, the combination of Yost in view of Gao continues to disclose the limitation “predict a total temperature change value of the driver module according to the self heating module.”
	Regarding claims 2, 4, 5, 9 and 11-13, on page 11 of the response filed 10/14/2020, Applicant argues the office action admits that neither Yost nor Gao discloses “predict a total temperature change of the driver module according to the self-heating value.”  As explained above, the Examiner believes both Yost and Gao inherently or explicitly discloses “predict a total temperature change of the driver module according to the self-heating value”.  Kocagoez teaches “a temperature change according to the self-heating value and thermal resistance” in the passage “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]; where “thermal resistance” and “change of a temperature” provide the “self heating of a chip module” information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao).

Regarding claim 1, Yost discloses a driver module (FIG. 2), capable of operating an actuator, comprising: 
a current driver circuit (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282); 
a temperature sensor adjacent to the current driver circuit (FIG. 2: Temp Sensor 216, Temp Sensor 219, temp sensor 229, temp sensor 274) and configured to: 
measure a temperature of the driver module; and  generate measured temperature data (FIG. 4, “Sense a temperature at a location within the body of a camera” 402); 
a computation circuit configured to: receive the measured temperature data from the temperature sensor (“Method 400 begins with block 402 where temperature is sensed at a location within the body 110 of camera 100” (Col 10, Ln 18)); 
compute a self-heating value (“Heat effects from each heat source can be empirically determined or calculated. The heat effects are used to determine an appropriate camera time constant. A respective camera time constant can be determined for each combination of operating states of heat generating elements within the camera” (Col 3, Ln 52), “Heat transfer properties that cause the lens assembly to warm with respect to an ambient temperature when camera heat sources are turned on and return to the ambient temperature after the heat sources are turned off are used to determine a lens assembly time constant” (Col 3, Ln 57)); and 
compute a corrected temperature value according to the predicted total temperature change value and the measured temperature (“When camera 100 is deactivated or off for a relatively long period of time, the time difference T.sub.2 -T.sub.1 is large and Equation 2 simplifies to yield a lens temperature, L.sub.START, equal to the ambient temperature” (Col 11, Ln 11), “Equation 7 is used to calculate a correction factor representing the degree to which the focus control 270 should direct step motor/driver 272 to adjust the focus mechanism 252 of lens assembly 150 (FIG. 2) to compensate for the difference between the estimated temperature determined in block 634 and a calibration temperature (ie., the temperature of the lens assembly 150 when the focus control 270 was calibrated during manufacturing)” (Col 11, Ln 33), “FIG. 8A, plot 800 presents elapsed time from a state change (i.e., a heat generating element tuned "on") shown along the horizontal axis increasing to the right and temperature in Celsius on the vertical axis increasing upward from the horizontal axis. As shown, the temperature of the lens, depicted using curve 802, starts at ambient temperature 808 and settles between the sensor temperature, illustrated using curve 804 and ambient temperature”  (Col 12, Ln 6-43)); 
wherein the computed corrected temperature value represents an ambient air temperature of the driver module (“the ambient temperature is estimated using Equation 1…. Therefore, in this example, the lens temperature L.sub.START is equal to the ambient temperature” (Col 11, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17)). 
Yost does not explicitly disclose:
obtain a current value of the current driver circuit; 
compute a self-heating value according to the current value and a resistance value of the actuator.
predict a total temperature change value of the driver module according to the self-heating value.
However, Gao teaches obtain a current value of the current driver circuit; compute a self-heating value according to the current value and a resistance value of the actuator (Q) , predict a total temperature change value of the driver module according to the self-heating value (Q) (“the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is heat transferred to the outside by the actuators [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.  

Regarding claim 6, the combination of Yost and Gao generally discloses the above driver module and further Yost discloses a first register connected to the computation circuit; a second register; and a third register connected to the computation circuit configured to store the computed corrected temperature (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) “These temperature values are stored in internal memory 240” (Col 10, Ln 62)  Because Yost discloses the ability to store in memory, Yost has the ability to store the other measurements.
Yost does not explicitly disclose the current value and resistance value of the actuator.
However, Gao teaches “In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 8, Yost discloses a method for determining an ambient air temperature of a driver module (“Ambient temperature (T.sub.AMBIENT) at time, T.sub.2 is estimated using the following: Eq. 1” (Col 8, Ln 40)) connected to an actuator, comprising: 
driver module (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282); 
temperature is sensed at a location within the body 110 of camera 100” (Col 10, Ln 18));; 
computing a self-heating value (“Heat effects from each heat source can be empirically determined or calculated. The heat effects are used to determine an appropriate camera time constant. A respective camera time constant can be determined for each combination of operating states of heat generating elements within the camera” (Col 3, Ln 52),  “Heat transfer properties that cause the lens assembly to warm with respect to an ambient temperature when camera heat sources are turned on and return to the ambient temperature after the heat sources are turned off are used to determine a lens assembly time constant” (Col 3, Ln 57);
predicting a total temperature change of the driver module according to the self-heating value (“When camera 100 is deactivated or off for a relatively long period of time, the time difference T.sub.2 -T.sub.1 is large and Equation 2 simplifies to yield a lens temperature, L.sub.START, equal to the ambient temperature” (Col 11, Ln 11) “The estimated lens temperature is used to determine the degree to which the relationship among the components within lens assembly 150 changes and alters a focus operation of the lens assembly 150” (Col 11, Ln 29) (Col 11, Ln 65-Col 12 Ln 4) (“FIG. 8A, plot 800 presents elapsed time from a state change (i.e., a heat generating element tuned "on") shown along the horizontal axis increasing to the right and temperature in Celsius on the vertical axis increasing upward from the horizontal axis. As shown, the temperature of the lens, depicted using curve 802, starts at ambient temperature 808 and settles between the sensor temperature, illustrated using curve 804 and ambient temperature.”  (Col 12, Ln 6-43)); and 
computing a corrected temperature according to the total temperature change and the actual temperature (“When camera 100 is deactivated or off for a relatively long period of time, the time difference T.sub.2 -T.sub.1 is large and Equation 2 simplifies to yield a lens temperature, L.sub.START, equal to the ambient temperature” (Col 11, Ln 11), (“Equation 7 is used to calculate a correction factor representing the degree to which the focus control 270 should direct step motor/driver 272 to adjust the focus mechanism 252 of lens assembly 150 (FIG. 2) to compensate for the difference between the estimated temperature determined in block 634 and a calibration temperature (ie., the temperature of the lens assembly 150 when the focus control 270 was calibrated during manufacturing)”) (Col 11, Ln 33)); 
wherein the corrected temperature represents the ambient air temperature of the driver module (“the ambient temperature is estimated using Equation 1…. Therefore, in this example, the lens temperature L.sub.START is equal to the ambient temperature” (Col 11, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17)).
Yost does not explicitly disclose:
obtaining current value of the driver module; 
compute a self-heating value according to the current value and a resistance value of the actuator;
predict a total temperature change value of the driver module according to the self-heating value.
However, Gao teaches obtain a current value of the current driver circuit; compute a self-heating value according to the current value and a resistance value of the actuator (Q) , predict a total temperature change value of the driver module according to the self-heating value (Q) (“the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is heat transferred to the outside by the actuators [0051]-[0052].

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.


Claims 2, 4-5, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao) and US 2016/0239057 (Kocagoez).

Regarding claim 2, the combination of Yost and Gao generally disclose the above driver module and further Yost discloses predicting the total temperature change comprises computing a first temperature change;  a second temperature; and a third temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11) teaching temperature changes). 
Yost does not explicitly disclose:
temperature change according to the self-heating value and a thermal resistance.
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators [0051]-[0052]; and
a like reference Kocagoez teaches “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost to use the self heating value of Gao and thermal resistance as taught by Kocagoez, to accurately calculate temperature changes.

Regarding claim 4, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature change (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13). 
Yost does not explicitly disclose computing the temperature change is based on a quantity of heat. 
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Kocagoez to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 5, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses predicting the total temperature change further comprises adding the first, second, and third temperature changes together (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) and Equation 1 (Col 8, ln 44) it would be obvious for a person of ordinary skill in the art to add the temperature changes together to arrive at the total temperature change); and 
computing the corrected temperature comprises subtracting the total temperature change from the measured actual temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) it would be obvious for a person of ordinary skill in the art to take the difference between the total temperature change and measured actual temperature change to determine a corrected temperature.

Regarding claim 9, the combination of Yost and Gao generally disclose the above method and further Yost discloses predicting a first temperature change;  a second temperature; ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11) teaching temperature changes). 
Yost does not explicitly disclose:
temperature change according to the self-heating value and a thermal resistance.
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators [0051]-[0052]; and
a like reference Kocagoez teaches “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost to use the self heating value of Gao and thermal resistance as taught by Kocagoez, to accurately calculate temperature changes.

Regarding claim 11, the combination of Yost, Gao and Kocagoez generally discloses the above method and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature change (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13). 
Yost does not explicitly disclose computing the temperature change is based on a quantity of heat. 
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens Yost and Kocagoez to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 12, the combination of Yost, Gao and Kocagoez generally discloses the above method and further Yost discloses predicting the total temperature change further comprises adding the first, second, and third temperature changes together (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) and Equation 1 (Col 8, ln 44) it would be obvious for a person of ordinary skill in the art to add the temperature changes together.

Regarding claim 13, the combination of Yost and Gao generally discloses the above method and further Yost discloses computing the corrected temperature comprises subtracting the total temperature change from the measured actual temperature (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) it would be obvious for a person .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao), US 20160239057 (Kocagoez) and US Publication 2016/0378897 (Anderson).

Regarding claim 3, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses: computing the first temperature change; computing the second temperature change; and computing the third temperature (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13).
Yost does not explicitly disclose computing the temperature change is further based on a thermal capacitance.	
However a like reference Anderson teaches (“Thermal capacitance (also referred to as heat capacitance) refers to the heat amount (Q) held by a material for a certain change of temperature and can be expressed using the following equation” [0041])
 Yost, Gao and Kocagoez, to incorporate thermal capacitance into the temperature change calculation as taught by Anderson to accurately calculate temperature changes.

Regarding claim 10, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13).
Yost does not explicitly disclose computing the temperature change is further based on a thermal capacitance.	
However a like reference Anderson teaches (“Thermal capacitance (also referred to as heat capacitance) refers to the heat amount (Q) held by a material for a certain change of temperature and can be expressed using the following equation” [0041])
 Yost, Gao and Kocagoez, to incorporate thermal capacitance into the temperature change calculation as taught by Anderson to accurately calculate temperature changes.

Claims 7, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao) and US Publication 2019/0190296 (Paralikar).

Regarding claim 7, the combination of Yost and Gao generally discloses the above driver module and further Yost discloses the driver module has a first surface area and is bonded to a printed circuit board (PCB); and the PCB has a second surface area that is larger than the first surface area (“the systems and methods for estimating lens temperature are implemented using a combination of hardware and software that is stored in an internal memory and that is executed by a suitable instruction execution system provided within an application specific integrated circuit (ASIC)” (Col 3, Ln 3) because the first surface is bonded to the PCB, there inherhely would be a second surface area larger than the first surface area.  
Yost does not explicitly disclose the area is a PCB. 
However, a like reference Paralikar teaches (“These temperature sensors may be mounted on a PCB or hybrid board within the IMD, or built directly into an integrated circuit or other electronic circuitry located within the IMD, and configured to sense a temperature of the portion of the IMD where the sensor is located” [0234]).
Yost and Gao to use a PCB as taught by Paralikar to accurately sense the temperature.

Regarding claim 14, Yost discloses a system, comprising:  
a driver module (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282), connected to the actuator, and bonded to a printed circuit board (PCB) (“application specific integrated circuit (ASIC)” (Col 3, Ln 3), wherein the driver module comprises: 
a current driver circuit configured to supply a current to the actuator; 
a temperature sensor positioned adjacent to the current driver circuit and configured to: measure a temperature of the driver module; and generate measured temperature data; a computation circuit configured to: receive the measured temperature data from the temperature sensor (FIG. 4, “Sense a temperature at a location within the body of a camera” 402); 
compute a self-heating value (“Heat effects from each heat source can be empirically determined or calculated. The heat effects are used to determine an appropriate camera time constant. A respective camera time constant can be determined for each combination of operating states of heat generating elements within the camera” (Col 3, Ln 52), “Heat transfer properties that cause the lens assembly to warm with respect to an ambient temperature when camera heat sources are turned on and return to the ambient temperature after the heat sources are turned off are used to determine a lens assembly time constant” (Col 3, Ln 57));
predict a total temperature change of the driver module according to the self-heating value (“When camera 100 is deactivated or off for a relatively long period of time, the time difference T.sub.2 -T.sub.1 is large and Equation 2 simplifies to yield a lens temperature, L.sub.START, equal to the ambient temperature” (Col 11, Ln 11) “The estimated lens temperature is used to determine the degree to which the relationship among the components within lens assembly 150 changes and alters a focus operation of the lens assembly 150” (Col 11, Ln 29) (Col 11, Ln 65-Col 12 Ln 4) (“FIG. 8A, plot 800 presents elapsed time from a state change (i.e., a heat generating element tuned "on") shown along the horizontal axis increasing to the right and temperature in Celsius on the vertical axis increasing upward from the horizontal axis. As shown, the temperature of the lens, depicted using curve 802, starts at ambient temperature 808 and settles between the sensor temperature, illustrated using curve 804 and ambient temperature”  (Col 12, Ln 6-43); and 
compute a corrected temperature according to the total temperature change and the measured temperature (“When camera 100 is deactivated or off for a relatively long period of time, the time difference T.sub.2 -T.sub.1 is large and Equation 2 simplifies to yield a lens temperature, L.sub.START, equal to the ambient temperature” (Col 11, Ln 11), (“Equation 7 is used to calculate a correction factor representing the degree to which the focus control 270 should direct step motor/driver 272 to adjust the focus mechanism 252 of lens assembly 150 (FIG. 2) to compensate for the difference between the estimated temperature determined in block 634 and a calibration temperature (ie., the temperature of the lens assembly 150 when the focus control 270 was calibrated during manufacturing)”) (Col 11, Ln 33)); 
wherein the corrected temperature represents an ambient air temperature of the driver module (“the ambient temperature is estimated using Equation 1…. Therefore, in this example, the lens temperature L.sub.START is equal to the ambient temperature” (Col 11, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17)). 
Yost does not explicitly disclose:
an actuator; a printed circuit board (PCB);
obtain a current value of the control circuit; 
according to the current value and a resistance value of the actuator.
predict a total temperature change value of the driver module according to the self-heating value.
However, Gao teaches obtain a current value of the current driver circuit; compute a self-heating value according to the current value and a resistance value of the actuator (Q), predict a total temperature change value of the driver module according to the self-heating value (Q) (“the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is heat transferred to the outside by the actuators [0051]-[0052].

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Gao does not explicitly disclose the area is a printed circuit board (PCB).
However, a like reference Paralikar teaches (“These temperature sensors may be mounted on a PCB or hybrid board within the IMD, or built directly into an integrated circuit or other electronic circuitry located within the IMD, and configured to sense a temperature of the portion of the IMD where the sensor is located” [0234]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Gao to use a PCB as taught by Paralikar to accurately sense the temperature.

Regarding claim 19, the combination of Yost Gao and Paralikar generally discloses the method above and further Yost discloses a first register connected to the computation circuit; a second register; and a third register connected to the computation circuit configured to store the computed corrected temperature (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) “These temperature values are stored in internal memory 240” (Col 10, Ln 62)  Because Yost discloses the ability to store in memory, Yost has the ability to store the other measurements.
Yost does not explicitly disclose the current value and resistance value of the actuator.
However, Gao teaches “In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
Yost and Paralikar  to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 20, the combination of Yost Gao and Paralikar generally discloses the method above and further Yost discloses computing the corrected temperature comprises subtracting the total temperature change from the measured temperature (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) it would be obvious for a person of ordinary skill in the art to take the difference between the total temperature change and measured actual temperature change to determine a corrected temperature.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao), US Publication 2019/0190296 (Paralikar) and US Publication 2016/0378897 (Anderson).


Regarding claim 15, the combination of Yost, Gao and Paralikar generally disclose the above system and further Yost discloses predicting the total temperature change comprises computing a first temperature change;  a second temperature; and a third temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11) teaching temperature changes). 
Yost does not explicitly disclose:
temperature change according to the self-heating value and a thermal resistance.

However, a like reference Kocagoez teaches “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost, Gao and Paralikar to use self heating value and thermal resistance as taught by Kocagoez, to accurately calculate temperature changes.

Yost does not explicitly disclose computing the temperature change is further based on a thermal capacitance.	
However a like reference Anderson teaches (“Thermal capacitance (also referred to as heat capacitance) refers to the heat amount (Q) held by a material for a certain change of temperature and can be expressed using the following equation” [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost, Gao, Paralikar and Kocagoez, to incorporate thermal capacitance into the temperature change calculation as taught by Anderson to accurately calculate temperature changes.

Regarding claim 16, the combination of Yost, Gao and Paralikar, Kocagoez and Anderson generally discloses the method above and further Yost discloses predicting the total temperature change further comprises adding the first, second, and third temperature changes together (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) and Equation 1 (Col 8, ln 44) it would be obvious for a person of ordinary skill in the art to add the temperature changes together to arrive at the total temperature change). 

Regarding claim 16, the combination of Yost, Gao and Paralikar, Kocagoez and Anderson generally discloses the method above and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13). 
Yost does not explicitly disclose computing the temperature change is based on a quantity of heat. 
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost, Gao, Paralikar, Kocagoez and Anderson to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 18, the combination of Yost, Gao, Paralikar, Kocagoez and Anderson generally discloses the method above and further Yost discloses the first quantity of heat comprises heat dissipated from the driver module and into a surrounding air; and the second quantity of heat comprises heat transferred from the driver module to the PCB (“Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) disclose both ambient air and heat generating elements affect the temperature).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.Y.L/Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857